

EXHIBITS
Exhibit 10.1






CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.


February 24, 2020


Lucien Eugene Cohler
[****]


Dear Gene:


We are pleased to confirm an offer of employment for you to join Santander
Consumer USA Inc. (SC). This letter outlines the offer. We are excited for you
to join SC, and we look forward to the potential you bring to the organization.


Position, Start Date, Location
Functional Title: Head of Decision Sciences and Model Development
Corporate Title: Executive Vice President
Reporting to: Mahesh Aditya
Your start date will be determined at a later date.
Your office will be located at 1601 Elm Street, Suite 800, Dallas, TX 75201.


New Hire Orientation: New associates should arrive at 1601 Elm Street, Suite
800, Dallas TX 75201. Please arrive no later than 7:45am CT, as orientation
begins promptly at 8:00am CT. Please bring a signed copy of the offer letter on
your first day.


Compensation
Base Salary: Your annual salary will be $500,000 (USD). You will be paid
bi-weekly on Fridays at a rate of $19,230.77; less all applicable federal, state
and local taxes and other authorized payroll withholdings. This is an exempt
position and is not eligible for overtime.


Annual Incentive Compensation
Target annual incentive bonus: $450,000
Eligible year: 2020


Your annual bonus target and any potential payouts under the plan will be paid
out in the manner prescribed by company policy, as may be amended from time to
time. Currently, your bonus target is $450,000, and a portion of this amount may
be subject to deferrals and/or payment in SC shares. Any changes to future
incentive program participation (i.e., deferral, LTIP, etc.) will be a carve out
of your then current bonus target.


Bonuses will be paid in accordance with SC policies, and will be determined by
SC based on your achievement of individual and company objectives. You must be
employed by SC at time of determination and bonus distribution to be eligible
for payment.


As an “Identified Staff” member, your annual bonus will be paid out in the
manner prescribed by applicable regulations and company policy, as may be
amended from time to time. Currently, the bonus will is paid as follows:
•30% in cash paid at time of bonus distribution;
•30% in immediately-vested Restricted Stock Units (RSUs);
•20% in cash paid in equal payments on the first, second, and third anniversary
of the original bonus payment; and
•20% in RSUs that vest ratably on the first, second, and third anniversaries of
the initial bonus.
1

--------------------------------------------------------------------------------





Awards are contingent on the approval of Santander Consumer Inc.’s Compensation
Committee. The award will also be contingent on your executing applicable award
agreements, and such awards will be subject to the terms of those agreements,
including, without limitation, the restriction against selling or transferring
shares or common stock settled upon vesting of the RSUs until the one year
anniversary of the vesting date.


Relocation
Upon your joining, you will be eligible to receive a relocation benefit in
accordance with our Lump Sum for Business Initiated Moves Program to utilize for
up to 12 months. You will receive a one-time net amount of $38,000 as a lump sum
relocation allowance, together with the support of Santander’s external
relocation vendor to assist you with managing the lump sum funds. This payment
will be made to you within 30 days of your official start date (and in some
cases, may be paid prior to your start date). Prior to the completion of 24
months of service, if you voluntarily terminate your employment, which includes
having submitted your resignation either verbally or in writing, or if your
employment is terminated by Santander for Cause, you agree by signing below that
you will reimburse the full amount of this payment to Santander within 30 days
of your termination date. The repayment terms are the same, whether you receive
the funds before your start date or later.


Benefits
You will be eligible to participate in SC’s health and welfare benefits that
include: medical, dental, vision, 401k, and paid time off. Please refer to the
SC Benergy website (see below for details) for detailed information and
eligibility.


Below is a link to view the details of our comprehensive benefits package:
[****]


This offer is contingent upon successful completion of pre-employment screening,
which includes reference verification, education, and criminal and federal
background checks. The offer is also contingent upon your ability to provide
appropriate documents as outlined by the Immigration and Naturalization Service
(INS) providing proof of identity and eligibility to work in the United States.
SC considers all information related to associate compensation to be private and
confidential. SC is an at-will employer, meaning that either the employee or SC
may terminate the employment relationship at any time at their sole discretion
and without “Cause”. Neither this letter nor any other communication by a
representative of the management of SC other than in writing and signed by the
CEO can vary this policy or create a contract of permanent employee or
employment for a specified period of time.


This offer letter is subject to the covenants and agreements set forth in the
attached addendums, which are hereby incorporated by reference as if fully set
forth herein. In return for your employment and the compensation described in
this letter agreement, you agree to be bound by the terms, conditions, and
covenants of Exhibit A.


Although your job duties, title, compensation and benefits, as well as Santander
Consumer USA Inc.’s personnel policies and procedures may change from time to
time, the “at-will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of Santander
Consumer USA Inc.


This offer expires after five (5) business days.


Gene, upon acceptance of this offer, please return a signed copy to your
recruiter, Steve Beltramini. Once your signed offer is received, you will
receive a link to login and begin your on-boarding experience with SC.


Please contact your recruiter at [****] if you have any questions. We look
forward to having you on our team.


Welcome to Santander Consumer USA!












2

--------------------------------------------------------------------------------





Your signature below represents your acceptance of this offer:




/s/Gene Cohler_______________________ __2/24/2020______________________
Signature Date


Attachments:


Non-Disclosure Agreement
Notice Provision and Garden Leave (90 days)
Relocation Agreement
Cause




















































































3

--------------------------------------------------------------------------------





EXHIBIT A
Confidentiality and Restrictive Covenant Agreement


This Confidentiality and Restrictive Covenant Agreement (“Agreement”) is entered
into between Santander Consumer USA Inc., Santander Consumer USA Holdings, Inc.
(collectively “Santander” or the “Company”), and Lucien Eugene Cohler
(“Employee”). In exchange for the mutual promises and obligations in this
Agreement, Santander and Employee agree as follows:


1. NO ALTERATION OF EMPLOYMENT RELATIONSHIP. Nothing in this Agreement is
intended to alter the nature of the relationship between Employee and the
Company. The terms and conditions of employment for employees that have executed
separate, specific employment agreements will continue to be governed by such
agreements except to the extent altered herein. Employment for employees that
have not signed separate, specific employment agreements remains “at will,” and
either the employee or the Company may terminate the employee’s employment at
any time, with or without notice, for any or no reason and with or without
cause. Nothing in this Agreement shall constitute a promise or contract of
employment for any particular duration, for any specified rate of pay, under any
specified terms and conditions, or for any specific job function.


2. AGREEMENT TO PROVIDE CONFIDENTIAL INFORMATION. Santander agrees to furnish
Employee with Confidential Information related to Santander during Employee’s
employment. Employee acknowledges that this Confidential Information is
furnished for the purpose of enabling Employee to access and provide service to
the Company and its customers. Employee acknowledges and agrees that the
Company’s business is to a large extent based upon Confidential Information, and
that the Company’s provision of this Confidential Information justifies the
restrictions provided for in this Agreement.


For purposes of this Agreement, the term “Confidential Information” shall mean
information that Santander owns or possesses, that Santander has developed, that
it uses or that is potentially useful in the business of the Company, and/or
that the Company treats as proprietary, private, or confidential. Confidential
Information includes, but is not limited to, (a) inventions, ideas, processes,
formulas, data, lists, programs, internal memos, other works of authorship,
know-how, improvements, discoveries, trade secrets, developments, designs, and
techniques relating to the business or proposed business of Santander; (b)
information regarding plans for research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, customer lists,
cost structures, customer needs/preferences, the identity of Santander’s
automotive dealer partners, and the terms of the relationship between Santander
and the automotive dealerships; and (c) information regarding the skills and
capabilities of other employees, consultants, vendors, and contractors for
Santander that the Company desires to protect against disclosure or competitive
use.


3. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee agrees not to, either
during or after Employee’s employment, use or disclose such Confidential
Information for any reason other than in the performance of Employee’s duties.


Employee’s obligation not to disclose Confidential Information does not apply to
information that: (a) is or becomes generally available to the public other than
as a result of disclosure by Employee; or (b) Employee is legally required by
law, subpoena, or judicial/regulatory process, provided, however, that in the
event Employee is legally required to disclose such information, Employee agrees
to provide the Company with prompt notice thereof so that the Company may, in
the Company’s sole discretion, seek an appropriate protective order.


4. RESTRICTIVE COVENANTS. Employee acknowledges that: (a) during Employee’s
employment with Santander, Employee will obtain Confidential Information; (b)
the Confidential Information has been developed and created by Santander at
substantial expense and the Confidential Information constitutes valuable
proprietary assets of the Company; (c) Santander will suffer substantial damage
which will be difficult to compute if Employee should solicit or interfere with
the Company’s employees, clients, customers, vendors, or suppliers or should
divulge Confidential Information relating to the business of the Company; (d)
the provisions of this Agreement are reasonable and necessary for the protection
of Santander’s business and the Confidential Information; (e) Santander would
not have provided Employee with Confidential Information unless Employee agreed
to be bound by the terms hereof; and (f) the provisions of this Agreement will
not preclude Employee from other gainful employment.
4

--------------------------------------------------------------------------------





For these reasons, Employee agrees to the following restrictive covenants
designed to protect the Confidential Information:


a.Non-Competition: Employee shall not, during the Restricted Period, without the
prior written consent of Santander, directly or indirectly, on Employee’s behalf
or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, for Employee’s own benefit or for
the benefit of any other person or entity, render services or advice to, accept
employment with, lend Employee’s name or credit to, work for, participate in the
ownership, management, operation, financing, or control of, an entity currently
engaged in, or desiring to become engaged in, Competing Activities in the
Restricted Area. Notwithstanding the foregoing, nothing in this Agreement
restricts Employee from owning less than 1% of any class of securities of such
entity as a passive investor, if such securities are listed on a national
securities exchange. Employee understands that this provision does not restrict
Employee from accepting any employment with any entity that does not engage in
Competing Activities.


b.Non-Solicitation: Employee shall not, during the Restricted Period, without
the prior written consent of Santander, directly or indirectly, on Employee’s
behalf or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, solicit business from, attempt to
transact business with, transact business with, or interfere with the Company’s
relationship with any Customer or Prospective Customer, vendor, supplier, or
contractor of the Company. This restriction applies only to business that is a
Competitive Activity.


c.Anti-Raiding: Employee shall not, during the Restricted Period, without the
prior written consent of the Company, directly or indirectly, on Employee’s
behalf or on behalf of or in conjunction with others, as a contractor, agent,
shareholder, owner, partner, director, officer, principal, member, employee, or
in any other capacity or manner whatsoever, directly or indirectly solicit for
employment, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is, or within the 12-month period immediately
preceding the date of any such activity was, an employee or contractor engaged
by the Company.


The term “Restricted Period” means during Employee’s employment with the Company
and for a period of [****] thereafter.


The term “Restricted Area” means the [****].


The term “Competing Activity” means [****].


The term “Customer or Prospective Customer” means any client or customer of the
Company, or any person or entity with whom the Company has attempted to do
business, within the [****] period prior to the end of Employee’s employment.
This term is limited to those clients, customers, persons, or entities: (1) with
whom Employee had contact; or (2) about whom Employee received Confidential
Information.


5. REMEDIES. Employee acknowledges and agrees that if Employee breaches any of
the provisions of this Agreement, the Company will suffer immediate and
irreparable harm for which monetary damages alone will not be a sufficient
remedy, and that, in addition to all other remedies that the Company may have,
the Company shall be entitled to seek injunctive relief, specific performance,
and any other form of equitable relief to remedy a breach or threatened breach
of this Agreement and to enforce the provisions of this Agreement. The existence
of this right shall not preclude or otherwise limit the applicability or
exercise of any other rights and remedies that the Company may have at law or in
equity. Santander shall further be entitled to attorneys’ fees and costs
associated with obtaining any legal or equitable remedies.


If Employee violates the restrictive covenants of this Agreement and the Company
brings legal action for injunctive or other relief, then the Company will not be
deprived of the benefit of the full Restricted Period as a result of the time
involved in obtaining the relief. Accordingly, Employee agrees that the
Restricted Period will have duration of
5

--------------------------------------------------------------------------------



the Restricted Period, and the regularly scheduled expiration date of such
Restricted Period will be extended by the same amount of time that Employee is
determined to have violated such covenant.


It is further agreed that such covenant will be regarded as divisible, and if
any part of such covenant is declared invalid, unenforceable, or void as to
time, area, or scope of activities, a court with appropriate jurisdiction shall
be authorized to rewrite, substitute, and enforce provisions which are valid;
and the validity and enforceability of this Agreement as modified will not be
affected.


6. EXCLUSIVITY AND DUTY OF LOYALTY TO THE COMPANY’S INTEREST. Employee agrees
that, during Employee’s employment with the Company, Employee shall:


a.Work for the best interest of the Company and make Employee’s services
available only to the Company and not to Employee’s own account or for any other
person or entity without the prior written consent of the Company;


b.Not engage in any activity which conflicts or interferes with the performance
of any of the duties and/or responsibilities assigned to Employee by the
Company;


c.Promptly disclose to the Company, and not divert, any business opportunities
or prospective customers of which Employee becomes aware;


d.Promptly disclose any solicitation of any of the Company’s current, former, or
prospective customers or employees by any competitor of the Company of which
Employee becomes aware;


e.Not act to antagonize or oppose the interests of the Company; and


f.Not take advantage of any opportunity that Employee’s position may provide to
profit beyond the agreed compensation and benefits.


7. OWNERSHIP OF WORK PRODUCT. Employee acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information, and all similar or related information (whether or not
patentable) that relate to Santander’s actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Employee
(either solely or jointly with others) while engaged or employed by the Company
(including any of the foregoing that constitutes any proprietary information or
records) (“Work Product”) belong to the Company, and Employee hereby assigns,
and agrees to assign, all of the above Work Product to the Company. Any
copyrightable work prepared in whole or in part by Employee in the course of
Employee’s work for any of the foregoing entities shall be deemed a “work made
for hire” under the copyright laws, and Santander shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Employee hereby assigns and agrees to assign to Santander all right, title, and
interest, including without limitation, copyright in and to such copyrightable
work. Employee shall promptly disclose such Work Product and copyrightable work
to the Company and perform all actions reasonably requested by the Company
(whether during or after the term of Employee’s employment with the Company) to
establish and confirm the Company’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).


8. RETURN OF MATERIALS. Upon the termination of Employee’s employment for any
reason or upon the Company’s request at any time, Employee shall immediately
return to Santander all of the Company’s property, including, but not limited
to, mobile phone, personal digital assistant (PDA), keys, pass cards, credit
cards, confidential or proprietary lists (including, but not limited to,
customer, supplier, licensor, and client lists), rolodexes, tapes, laptop
computer, software, computer files, marketing and sales materials, and any other
property, record, document, or piece of equipment belonging to the Company.
Employee will not: (a) retain any copies of the Company’s property, including
any copies existing in electronic form, which are in Employee’s possession,
custody, or control or (b) destroy, delete, or alter any property of the
Company, including, but not limited to, any files stored electronically, without
the Company’s prior written consent. The obligations contained in this paragraph
shall also
6

--------------------------------------------------------------------------------



apply to any property which belongs to a third party, including, but not limited
to, the Company’s customers, licensors, or suppliers.


9. EMPLOYEE REPRESENTATIONS. Employee represents and warrants that: (a) Employee
has full right, power, legal capacity and authority to enter into this
Agreement; (b) neither the execution and delivery of this Agreement nor the
performance of Employee’s duties as an employee of the Company, will breach,
violate or (whether immediately or with the lapse of time or the giving of
notice or both) constitute an event of default under, or require any consent or
the giving of any notice under, any contract or instrument to which Employee is
a party or by which Employee may be bound; and (c) Employee has disclosed to the
Company all legal obligations, if any, owed to previous employers, and agrees
not to improperly use or disclose any confidential information or trade secrets
of any previous employers.


10. MISCELLANEOUS.


a.Governing Law. This Agreement is made under and shall be construed according
to the laws of the State of Texas.


b.Construction. The parties understand and agree that, should any portion of any
clause or paragraph of this Agreement be deemed too broad to permit enforcement
to its fullest extent, or should any portion of any clause or paragraph of this
Agreement be deemed unreasonable, then said clause or paragraph shall be
reformed and enforced to the maximum extent permitted by law. In the event that
such portion of any clause or paragraph is deemed incapable of reform, the
offending language shall be severed, and the remaining terms and provisions of
this Agreement shall remain unaffected, valid, and enforceable for all purposes.


c.Waiver. The waiver by either party of the breach of any of the terms and
conditions of, or any right under this Agreement, shall not be deemed to
constitute the waiver of any similar right. No such waiver shall be binding or
effective unless expressed in writing and signed by the party giving such
waiver.


d.Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by written amendment, such amendment to become
effective on the date stipulated therein. Employee acknowledges and represents
that in executing this Agreement, Employee did not rely, and has not relied, on
any communications, promises, statements, inducements, or representation(s),
oral or written, by the Company, except as expressly contained in this
Agreement. This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives and
permitted assigns (if any).




I, Lucien Eugene Cohler, acknowledge that I have carefully read this entire
Agreement and understand the nature and extent of the obligations I am assuming
hereunder.







/s/Gene Cohler2/24/2020

Lucien Eugene Cohler Date
7

--------------------------------------------------------------------------------




NON-DISCLOSURE AGREEMENT


This Non-Disclosure Agreement (this “Agreement”) is entered into and made
effective as of the date of the last signature below (the “Effective Date”), by
and between Santander Consumer USA Inc. (“SC”) on behalf of the corporation, its
operating divisions, parent company, and its majority-owned subsidiaries, and
Lucien Eugene Cohler (the “Associate”).


RECITALS


A. In the course of Associate’s employment with SC, Associate may have access to
certain non-public proprietary information regarding, among others, SC, its
Affiliates, their respective businesses, operations, personnel, finances or
customers (collectively, “Confidential Information”, as further defined below),
that Associate shall protect, such Confidential Information, as set forth in
this Agreement.


B. SC will share such Confidential Information with Associate solely to enable
such Associate to perform its obligations under its employment with SC (the
“Purpose”).


NOW, THEREFORE, in consideration of the Associate’s employment by SC, and for
other good and valuable consideration, the receipt and adequacy of which the
Associate acknowledges to be good and valuable consideration for [his/her]
obligations hereunder, the parties hereto, intending to be legally bound, hereby
agree as follows:


1. Definitions. The following terms shall have the definitions so provided when
used in this Agreement:


“Confidential Information” shall mean all information of any kind whatsoever,
whether communicated orally or embodied in any medium or electronic format,
concerning SC and/or any SC Affiliate, their respective businesses and Consumers
(as defined herein), which is created, collected, obtained, used, maintained,
stored or accessed by, or disclosed to, Associate by or on behalf of SC and/or
any SC Affiliate in connection with the Purpose, and shall include, without
limitation, Customer Information (as defined herein), Nonpublic Personal
Information (as defined herein), and Third Party Vendor Confidential Information
(as defined herein), together with any documents, reports, analyses, or
materials reflecting based on or containing any of the foregoing.
Notwithstanding the foregoing, Confidential Information shall not include:
publicly available information, except to the extent such information is
included on a list, description or other grouping of SC Consumers (and publicly
available information pertaining to them) that is derived using any individually
identifiable information that is not publicly available.


“Consumer” shall mean any individual or entity that seeks to obtain, obtains or
has obtained a financial product or service from SC and/or any SC Affiliate
including, without limitation, any individual, trust or business customer.


“Customer Information” shall have the meaning assigned to such term in 16 C.F.R.
Part 314, as amended from time to time.


“Nonpublic Personal Information” shall have the meaning assigned to such term in
16 C.F.R. § 313.3, as amended from time to time.


“Privacy Laws” shall mean the Gramm-Leach-Bliley Act (15 U.S.C. §§ 6801 et
seq.), as it may be in effect and as amended from time to time, and the
regulations promulgated thereunder (including, without limitation, the
provisions of 16 C.F.R. Part 313 and 16 C.F.R. Part 314) (collectively, “GLBA”),
and all other state and federal laws and regulations pertaining to the privacy,
confidentiality or security of information created, collected, obtained, used,
maintained, stored, accessed, disclosed or transferred by a financial
institution, and all administrative and court decisions, policies, guidelines
and procedures relating thereto, as may be in effect and as amended from time to
time.


“SC Affiliates” shall mean any person or entity which directly, or indirectly
through one or more intermediaries, owns or controls, is owned or controlled by,
or is under common control or ownership with SC or its ultimate parent, where
“control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management policies of a person, whether through
the ownership of voting securities, by contract or otherwise.


8

--------------------------------------------------------------------------------



“Third Party Vendor” shall mean any vendor that performs services or functions
for, or provides products or software to, SC and/or any SC Affiliate.


“Third Party Vendor Confidential Information” shall mean all information
pertaining to a Third Party Vendor and its services, functions, products or
software, which has been disclosed by or on behalf of such Third Party Vendor to
SC and/or any SC Affiliate.


2. Incorporation of Recitals. The Recitals are incorporated herein and made a
part of this agreement.


3. Ownership. All SC’s Confidential Information is and shall remain SC's
property, and no rights to it are granted to Associate under this Agreement.


4. Use of Confidential Information.


a.Associate agrees to use Confidential Information solely for the Purpose, for
the exclusive use and benefit of SC and for no other purpose at any time
whatsoever;


b. Without limitation of the restrictions on use set forth in Section 4(a)
above, or the other restrictions of this Agreement, Associate shall in all
events refrain from, and shall cause any third party to whom Associate discloses
SC’s Confidential Information to refrain from, directly or indirectly, (i)
utilizing Confidential Information in its or their own business, (ii) using any
Confidential Information in connection with the solicitation of any Consumer for
any financial related product or service or in connection with the
recommendation, sale or provision to any Consumer of any financial related
product or service; and


c. Associate shall use at least a reasonable degree of care to protect the
Confidential Information from unauthorized disclosure.


5. Disclosure of Confidential Information. Associate agrees not to disclose any
Confidential Information to any person or entity at any time, now or hereafter,
except that Associate may disclose Confidential Information to those directors,
officers, agents, employees and/or other representatives, including accountants,
consultants and financial advisors (collectively “Representatives”) who need to
know such information for the sole purpose of enabling Associate to carry out
the uses specified in Section 4, above, and for no other purpose at any time,
and who are bound by confidentiality obligations at least as stringent as those
set forth in this Agreement. In all events, Associate shall be liable to SC and
the SC Affiliates for any misuse or wrongful disclosure of, or other wrongful
dealings with Confidential Information and any other breach of this Agreement by
Associate, its Representatives and any third party to whom Associate discloses
SC’s Confidential Information. Furthermore, any Confidential Information
disclosed to or accessed by any Representative, as a result of Associate acting
outside the scope of the limitations set forth in section 4 above, shall be
deemed to have been disclosed to or accessed by Associate.


6. Information Security Program. Associate shall use commercially reasonable
measures to protect SC’s Confidential Information, and comply with SC’s controls
to ensure the confidentiality of Confidential Information and that Confidential
Information is not disclosed contrary to the provisions of this Agreement, GLBA
or any other applicable Privacy Laws. Without limiting the foregoing, Associate
shall comply with SC’s information security program that includes appropriate
administrative, technical and physical safeguards and other security measures
that are designed to:


(i) ensure the security and confidentiality of Confidential Information;


(ii) protect against any anticipated threats or hazards to the security and
integrity of Confidential Information; and


(iii) protect against unauthorized access to or use of Confidential Information
that could result in substantial harm or inconvenience to any SC Consumer.


7. Notification of Breach. Associate shall immediately notify SC in writing of
any breach of this Agreement or any unauthorized use or disclosure of, or access
to, Confidential Information of which Associate becomes aware.
9

--------------------------------------------------------------------------------



Such notice shall summarize in reasonable detail the effect on SC of the breach
or unauthorized use or disclosure of, or access to, Confidential Information and
Associate shall take any corrective action or measure directed by SC.


8. Publicity. Associate hereby consents to any and all uses and displays, by SC
and SC Affiliates, of the Associate’s name, voice, likeness, image, appearance,
and biographical information in, on or in connection with any pictures,
photographs, audio, and video recordings, digital images, websites, television
programs, and advertising, other advertising, sales, and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes, and all other printed
and electronic forms and media throughout the world, at any time during or after
the period of [his/her] employment by SC, for all legitimate business purposes
of SC and SC Affiliates ("Permitted Uses"). Employee hereby forever releases SC
and its directors, officers, employees, and Affiliates from any and all claims,
actions, damages, losses, costs, expenses, and liability of any kind, arising
under any legal or equitable theory whatsoever at any time during or after the
period of [his/her] employment by the Employer, in connection with any Permitted
Use.


9. Confidential Information of Third Party Vendors. During the course of
Associate’s employment with SC, Associate may have access to Third Party Vendor
Confidential Information. If a Third Party Vendor imposes restrictions or
limitations with respect to such information that are more stringent than those
set forth in this Agreement, including, without limitation, additional
restrictions applicable to software code, promptly following a written request
from SC (which request shall include a reasonably detailed description of such
restrictions or limitations), Associate shall execute and deliver to SC a
written instrument, in favor of SC and the applicable Third Party Vendor, in the
form provided by SC, to evidence and confirm Associate’s agreement to comply
with such restrictions or limitations.


10. Disposition of Confidential Information; Survival. At employment termination
or earlier at any time upon SC’s request, Associate shall, as SC may direct,
either immediately return to SC or destroy, all originals and copies in all
media of all Confidential Information which at any time was disclosed to and/or
obtained by Associate.


11. Injunctive Relief. Associate agrees that any use or disclosure of
Confidential Information in violation of this Agreement or any applicable
Privacy Law may cause immediate and irreparable harm to SC or the SC Affiliates,
for which money damages may not constitute an adequate remedy. Therefore,
Associate agrees that SC and the SC Affiliates may obtain injunctive and other
equitable relief in addition to its remedies at law without posting a bond or
proof of actual damages. Such remedy shall not be deemed to be the exclusive
remedy for breach of this Agreement but shall be in addition to all other
remedies available at law or equity. Associate agrees to reimburse SC costs and
expenses (including, without limitation, attorneys' fees) incurred by SC in
connection with the enforcement of this Agreement.


12. Indemnification. Associate agrees to indemnify, defend and hold harmless SC
and the SC Affiliates, and their respective officers, directors, employees,
agents, successors and assigns, from and against any and all losses,
liabilities, damages, and claims and all related costs and expenses, including
reasonable attorneys’ fees, incurred by SC or the SC Affiliates arising from or
in connection with any breach by Associate, its Representatives or any third
party to whom Associate discloses any SC Confidential information pursuant to
section 5, of any provision of this Agreement or violation of any Privacy Law.


13. Legally Required Disclosures. Associate shall immediately notify SC in
writing of any subpoena or other court or administrative order or proceeding
seeking access to or disclosure of Confidential Information, provided that the
giving of such notice is permitted by law, so that SC may seek an appropriate
protective order. If in the absence of a protective order, Associate is
nonetheless required by law or compelled to disclose Confidential Information or
other information concerning SC, disclosure may be made only as to that portion
of the Confidential Information or such other information which Associate is
legally required or compelled to be disclosed. Associate agrees to exercise best
efforts to obtain assurance that confidential treatment will be accorded such
Confidential Information.


14. Confidentiality of this Agreement. Associate acknowledges that the terms of
this Agreement are and shall remain confidential. The foregoing shall not
prohibit disclosure by Associate of the terms of this Agreement to Associate’s
independent public accountants, counsel and/or other professional advisers on a
"need to know" basis; provided, however, that such persons have been advised of
this Agreement and agree to comply in writing herewith to the full extent
permitted by law.
10

--------------------------------------------------------------------------------





15. Insider Trading. Associate hereby acknowledges that Associate is aware that
the US securities laws prohibit any person who has received from an issuer
material, non-public information concerning the matters that are the subject of
this Agreement, from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities. Therefore, Associate agrees that Associate will not trade in the
securities of SC until such time and under such circumstances as it may do so
under the applicable securities laws.


16. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


17. Effect of Waiver. No failure or delay in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


18. Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Associate and SC
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.


19. Amendment. No provision of this Agreement may be amended or modified unless
such amendment or modification is agreed to in writing and signed by the
Associate and by a duly authorized officer of SC.


20. Severability. If any provision of this Agreement is not enforceable in whole
or in part, the remaining provisions of this Letter Agreement shall not be
affected thereby.


21. Applicability of Agreement. This Agreement shall apply to Confidential
Information whether disclosed to or accessed by Associate prior to, on and/or
after the Effective Date of this Agreement.


22. Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile of an executed counterpart of
a signature page to this Agreement shall be as effective as delivery by
traditional methods.


23. Acknowledgment. Nothing in this Agreement shall be construed to in any way
terminate, supersede, undermine, or otherwise modify the at-will status of the
employment relationship between SC and the Associate, pursuant to which either
SC or the Associate may terminate the employment relationship at any time, with
or without cause, with or without notice.


24. Governing Law and Venue. This Agreement shall be governed by, construed and
enforced under the laws of the State of Texas as it is applied to agreements
entered into and to be performed entirely within such State. The parties hereby
agree that any action arising out of this Agreement shall be brought in the
state or federal courts located in Dallas County, Texas, further irrevocably
submit to the exclusive jurisdiction of any such court and waive any objection
that such party may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court, and further agree not to plead or claim the same.








IN WITNESS WHEREOF, each party has caused this Non-Disclosure Agreement to be
executed by one of its duly authorized representatives under seal as of the
Effective Date.










11

--------------------------------------------------------------------------------







Santander Consumer USA Inc.:
By: /s/ Mikenzie Sari____________________
Name: Mikenzie Sari
Title: Chief Human Resources Officer
Date: 2/24/2020






Associate:
By: /s/Gene Cohler_____________________
Name: Lucien Eugene Cohler
Date: 2/24/2020




12

--------------------------------------------------------------------------------





Notice Provision and Garden Leave
Given the strategic importance of the position you are being offered, you hereby
acknowledge and agree that SC, its client relationships and/or its business
opportunities would likely suffer irreparable harm were you to resign or
otherwise end your employment without providing sufficient notice to SC. To
avoid such harm, and in exchange for the pay and benefits SC extends to you
pursuant to this offer of employment, you agree to provide SC with [****] prior
written notice of your intent to end your employment with SC (the “Notice
Period”). During the Notice Period you will be paid your base salary pursuant to
SC’s regular payroll practices and will be eligible to continue to participate
in the employee benefit plans in which you were enrolled prior to submitting
your resignation, with the exception that (i) you will not continue to accrue
paid time off during the notice period and (ii) you will not continue to accrue
any time or other interest under any bonus plans. You will be expected to
perform all duties and tasks assigned to you during the Notice Period, including
all assignments related to the transition of your duties and responsibilities,
and you will devote all of your working time, labor, skill and energies to the
business and affairs of SC.


You agree that during the Notice Period you will continue to owe SC a duty of
loyalty and you will remain bound by all fiduciary duties and obligations owed
to SC as an employee and executive, as well as abide by all prior non-disclosure
and non-solicitation agreements you have entered into with SC. As a condition of
being hired, you agree by signing below not to compete with SC, or to start
employment with or an engagement with a competitor, during the period of time
you are employed by SC, including during the Notice Period. You agree that
during your employment, including the Notice Period, and regardless of whether
your title, position or responsibilities change at any point, you will not
directly or indirectly become employed or engaged by (whether as an employee,
consultant, proprietor, partner, director or otherwise) another bank, financial
institution, or any other competitor of SC.


Upon receipt of your resignation, SC may, in its sole discretion, waive the
Notice Period, in which case your employment will be terminated upon receipt of
written notice from SC, which SC can invoke at any time during the Notice
Period. Under such circumstances, SC will not be obliged to provide you with pay
in lieu of notice and, in turn, you will no longer be bound by the specific
non-competition restriction outlined in the prior paragraph. Alternatively, SC
may, in its sole discretion, retain you as an employee during the Notice Period
and direct you not to report to work; in which case you will be placed on
“Garden Leave.” While on Garden Leave, you will remain bound by all fiduciary
obligations owed as an employee and executive, the non-competition restrictions
set out in the prior paragraphs, as well as any non-disclosure agreements and
non-solicitation agreements between you and SC. For purposes of clarity, while
on Garden Leave you will (1) remain an employee of SC; (2) continue to be paid
your base salary; and (3) continue to be eligible to participate in the same
benefit plans in which you were enrolled prior to submitting your resignation,
with the exception that (i) you will not continue to accrue paid time off during
the Garden Leave and (ii) you will not continue to accrue any time or other
interest under any bonus plans. During the Garden Leave, you must be reasonably
available during normal business hours to answer questions and provide advice to
SC.


You agree that because your services are personal and unique and because you
will have access to and will be acquainted with SC’s confidential information
and/or its customer relationships, to the fullest extent permitted by law, this
Notice Provision will be enforceable by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
or remedies that SC may have for breach of this Notice Provision. If you violate
the non-competition restrictions contained in this offer, you shall continue to
be bound by those restrictions until a period of [****] has expired without any
violation of such provisions, beginning on the first day you cease to be in
violation of the non-competition restrictions.


Employment at SC is considered to be “at-will,” meaning it is at the mutual
consent of both SC and you and may be terminated by either you or SC at any
time, with or without cause and with or without notice other than the notice
required to be given by you as described above.












13

--------------------------------------------------------------------------------





Your signature below represents your acceptance of our Notice Provision and
Garden Leave Agreement:








/s/Gene Cohler______________________ __2/24/2020______________________
Lucien Eugene Cohler Date








14

--------------------------------------------------------------------------------





“Cause” Defined
For purposes of this offer letter, “Cause” will exist if Santander Consumer USA
Inc (SC) reasonably determines in good faith that one or more of the following
has occurred: (i) you commit an act constituting a crime under the laws of the
United States or any state or political subdivision thereof; (ii) you violate
laws, rules or regulations applicable to banks, investment banks,
broker-dealers, investment advisors or the banking, commodities, futures or
securities industries generally; (iii) you commit an act constituting a breach
of fiduciary duty, gross negligence or willful misconduct; (iv) you engage in
conduct that violate SC’s internal policies or procedures and which is
detrimental to the business, reputation, character or standing of SC or any of
its related entities; (v) you commit an act of fraud, dishonesty or
misrepresentation that is detrimental to the business, reputation, character or
standing of SC or any of its related entities; (vi) you engage in a conflict of
interest or self-dealing; or (vii) after notice by SC and a reasonable
opportunity to cure, you materially breach your obligations and/or
representations as set forth in this offer letter and/or employment-related
agreements or you fail to perform your duties as an employee of SC.


•You agree, by signing below, to allow SC to withhold any such reimbursement
amounts owed to SC pursuant to this Agreement from other monies due to You upon
termination, including but not limited to final pay owed to You in connection
with your employment, and You agree to sign at the time of resignation and/or
termination any authorizations required to permit SC to make such withholding
from final pay.










/s/Gene Cohler_________________ _____2/24/2020____________________________
Signature Date
15